DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS/IDSs) submitted on 12/6/2019, 7/14/2020, 10/29/2020, 2/24/2021, 5/18/2021, 8/19/2021, & 2/4/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS/IDSs is/are being considered by the examiner.
The Examiner notes that Applicant's Information Disclosure Statement (IDS) submissions are extremely long.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant.  If Applicant is aware of pertinent material in the references, Applicant should so state in a response to this Office action.
"It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974)."  MPEP § 2004(13).
"Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability."  MPEP § 609.04(a)(III) (emphasis added).
Finally, Applicant is reminded that burying pertinent material among less pertinent references could give rise to a charge of inequitable conduct.  See, e.g., Costar Realty Info., Inc. v. LoopNet, Inc., 946 F. Supp.2d 766 (N.D. Ill. 2013); Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co., Inc., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 U.S.P.Q. (BNA) 260 (S.D. Fla. 1972).

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2019/0008079 to Kondo et al., which discloses an electronic device and method for disposing an electronic interference suppressor having a suppressor and a conductor plate on opposite sides of a housing, but lacking, among other things, generating a second 
	United States Patent No. 9,696,410 to Lee et al., which discloses a jamming suppression apparatus and method of altitude measuring sensor having algorithms for detecting and suppressing unwanted electromagnetic radiation in a number of ways, but lacking, among other things, generating a second electromagnetic radiation while generation of electromagnetic radiation by devices is suppressed;
	United States Patent App. Pub. No. 2016/0098561 to Keller et al., which discloses detection of malicious software, firmware, IP cores and circuitry via unintended emissions having detection of unintended emissions from DUTs, but lacking, among other things, generating a second electromagnetic radiation while generation of electromagnetic radiation by devices is suppressed; and
	United States Patent No. 5,498,968 to Kjebon, which discloses a method and device to measure electromagnetic radiation from outside in a circuit card having detection of electromagnetic radiation and its effects on individual DUTs in a bank of DUTs, but lacking, among other things, generating a second electromagnetic radiation while generation of electromagnetic radiation by devices is suppressed.


	in claim 1, " A data processing device, comprising . . . while the generation of the electromagnetic radiation by the devices is suppressed: identify a quantity of second electromagnetic radiation that propagated through a boundary of the internal volume; make a second determination, based at least in part on the quantity, that the electromagnetic interference suppression state of the data processing device is an electromagnetic interference suppression compromised state; and initiate performance of an action set to remediate the electromagnetic interference suppression compromised state of the data processing device based on the second determination,"
	in claim 17, " A method for managing electromagnetic interference (EMI), comprising . . . while the generation of the electromagnetic radiation by the devices is suppressed: identifying a quantity of second electromagnetic radiation that propagated through a boundary of an internal volume of the data processing device; making a second determination, based at least in part on the quantity, that the EMI suppression state of the data processing device is an electromagnetic interference suppression compromised state; and initiating performance of an action set to remediate the electromagnetic interference 
	in claim 19, " A non-transitory computer readable medium comprising instructions that when executed by a data processing device cause the data processing device to perform a method for managing electromagnetic interference (EMI), the method comprising . . . while the generation of the electromagnetic radiation by the devices is suppressed: identifying a quantity of second electromagnetic radiation that propagated through a boundary of an internal volume of the data processing device; making a second determination, based at least in part on the quantity, that the EMI suppression state of the data processing device is an electromagnetic interference suppression compromised state; and initiating performance of an action set to remediate the electromagnetic interference suppression compromised state of the data processing device based on the second determination,"
	in combination with all other limitations.

Claims 2-16, 18, and 20 are allowed as being dependent on claims 1, 17, and 19, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164. The examiner can normally be reached 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868    

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/25/22